DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 and 13-21 allowed.  Applicant’s amendments and arguments are persuasive, the claims are found to be allowed. 
Allowable Subject Matter
Claims 1-11 and 13-21 allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Re-claim 1, recites “inter alia” “A rotary electric machine for use with coolant, the rotary electric machine comprising: a stator; and a rotor assembly spaced apart from the stator by an airgap and including: a rotor having an axis of rotation, an inner diameter surface, and an outer diameter surface, wherein the rotor defines a plurality of cavities; wherein the rotor includes low flux density regions, medium flux density regions (MM), and high flux density regions (HH), and wherein the high flux density regions have a flux density higher than the low flux density regions and the medium flux density regions, and wherein the medium flux density regions have a flux density higher than the low flux density regions; wherein the cavities of the rotor are spaced away (see Fig.2) from the high flux density regions; rotor magnets embedded within the rotor proximate the outer diameter surface; a rotor shaft connected to the rotor, the rotor shaft defining a main coolant passage along the axis of rotation configured to receive the coolant, and multiple radial shaft coolant passages each in fluid communication with the main coolant passage and the cavities; and first and second end rings respectively positioned at opposing distal ends of the rotor, each of the first and second end rings defining therein an annular pocket in fluid communication with the main coolant passage; wherein the rotor shaft, the rotor, and the first and second end rings are collectively configured, via the main coolant passage, the radial shaft coolant passages, the cavities, and the annular pockets, to conduct the coolant through the rotor to thereby cool the rotor magnets via forced convection. (annotated Fig.2).”
 
    PNG
    media_image1.png
    498
    657
    media_image1.png
    Greyscale

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 1 combination wherein “A rotary electric machine for use with coolant, the rotary electric machine comprising: a stator; and a rotor assembly spaced apart from the stator by an airgap and including: a rotor having an axis of rotation, an inner diameter surface, and an outer diameter surface, wherein the rotor defines a plurality of cavities; wherein the rotor includes low flux density regions, medium flux density regions (MM), and high flux density regions, and wherein the high flux density regions have a flux density higher than the low flux density regions and the medium flux density regions, and wherein the medium flux density regions have a flux density higher than the low flux density regions; wherein the cavities of the rotor are spaced away from the high flux density regions; rotor magnets embedded within the rotor proximate the outer diameter surface; a rotor shaft connected to the rotor, the rotor shaft defining a main coolant passage along the axis of rotation configured to receive the coolant, and multiple radial shaft coolant passages each in fluid communication with the main coolant passage and the cavities; and first and second end rings respectively positioned at opposing distal ends of the rotor, each of the first and second end rings defining therein an annular pocket in fluid communication with the main coolant passage; wherein the rotor shaft, the rotor, and the first and second end rings are collectively configured, via the main coolant passage, the radial shaft coolant passages, the cavities, and the annular pockets, to conduct the coolant through the rotor to thereby cool the rotor magnets via forced convection. ”
    PNG
    media_image2.png
    630
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    833
    713
    media_image3.png
    Greyscale

The prior art of record, Krais, Matsubara, Kida, Suzuki,  and Ohashi all other references fail to teach all the limitations of the combined claim above.  The prior art combined teach rotor with cooling vents, but fail to teach the cooling vents are located at low or medium flux areas of the rotor, and high flux areas are spaced away from vents of cooling as stated in this invention.  The invention is therefore unique.  
Claims 2-10 and 21 are allowed based on dependency from allowed claim 1. 
Reasons of allowance for claim 17 are similar as claim 1, they contain the same subject matter that is allowable. 
Re-claim 11, recites “inter alia” “An electric propulsion system comprising: a direct current ("DC") voltage bus; a traction power inverter module ("TPIM") connected to and configured to receive a DC input voltage from the DC voltage bus, and to output an alternating current ("AC") voltage; a polyphase rotary electric machine for use with a coolant and energized via the AC voltage from the TPIM, comprising: a stator; and a rotor assembly spaced apart from the stator by an airgap, the rotor wherein the rotor includes low flux density regions, medium flux density regions, and high flux density regions, and wherein the high flux density regions have a flux density higher than the low flux density regions and the medium flux density regions, and wherein the medium flux density regions have a flux density higher than the low flux density regions; wherein the cavities of the rotor are spaced away from the high flux density regions; rotor magnets embedded in the rotor proximate the outer diameter surface; a rotor shaft connected to the rotor, wherein the rotor shaft defines a main coolant passage along the axis of rotation that is configured to receive the coolant, and also defines radial shaft coolant passages in fluid communication with the main coolant passage and a respective one of the cavities; and first and second end rings respectively positioned at opposing distal ends of the rotor, each of the first and second end rings defining an annular pocket in fluid communication with the cavities; and a load coupled to and driven by the rotor shaft, wherein the rotor shaft, the rotor, and the first and second end rings are collectively configured to conduct the coolant through the rotor to thereby cool the rotor and/or the rotor magnets via forced convection. (annotated Fig.2).”
 
    PNG
    media_image1.png
    498
    657
    media_image1.png
    Greyscale

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 11 combination wherein “An electric propulsion system comprising: a direct current ("DC") voltage bus; a traction power inverter module ("TPIM") connected to and configured to receive a DC input voltage from the DC voltage bus, and to output an alternating current ("AC") voltage; a polyphase rotary electric machine for use with a coolant and energized via the AC voltage from the TPIM, comprising: a stator; and a rotor assembly spaced apart from the stator by an airgap, the rotor wherein the rotor includes low flux density regions, medium flux density regions, and high flux density regions, and wherein the high flux density regions have a flux density higher than the low flux density regions and the medium flux density regions, and wherein the medium flux density regions have a flux density higher than the low flux density regions; wherein the cavities of the rotor are spaced away from the high flux density regions; rotor magnets embedded in the rotor proximate the outer diameter surface; a rotor shaft connected to the rotor, wherein the rotor shaft defines a main coolant passage along the axis of rotation that is configured to receive the coolant, and also defines radial shaft coolant passages in fluid communication with the main coolant passage and a respective one of the cavities; and first and second end rings respectively positioned at opposing distal ends of the rotor, each of the first and second end rings defining an annular pocket in fluid communication with the cavities; and a load coupled to and driven by the rotor shaft, wherein the rotor shaft, the rotor, and the first and second end rings are collectively configured to conduct the coolant through the rotor to thereby cool the rotor and/or the rotor magnets via forced convection.”


    PNG
    media_image3.png
    833
    713
    media_image3.png
    Greyscale

The prior art of record, Krais, Matsubara, Kida, Suzuki,  and Ohashi all other references fail to teach all the limitations of the combined claim above.  The prior art combined teach rotor with cooling vents, but fail to teach the cooling vents are located at low or medium flux areas of the rotor, and high flux areas are spaced away from vents of cooling as stated in this invention.  The invention is therefore unique.  
Claims 13-16 are allowed based on dependency from allowed claim 11. 
Reasons of allowance for claim 17 are similar as claim 1, they contain the same subject matter that is allowable. 
Re-claim 17, recites “inter alia” “A method for cooling a rotary electric machine using coolant, the rotary electric machine having a rotor positioned between first and second end rings, wherein the rotor defines a plurality of cavities, the method comprising: circulating the coolant via a pump through a main coolant passage defined by a rotor shaft of the rotary electric machine, wherein the main coolant passage extends along an axis of rotation of the rotor shaft, and wherein the rotor shaft is connected to the rotor; directing the coolant from the main coolant passages, through radial shaft coolant passages defined by the rotor shaft, and into a respective one of the cavities directly or through the first or second end rings, wherein the rotor includes low flux density regions, medium flux density regions, and high flux density regions, and wherein the high flux density regions have a flux density higher than the low flux density regions and the medium flux density regions, and wherein the medium flux density regions have a flux density higher than the 6S/N 16/671732Atty Dkt No. P050803-US-NP/GM5523 low flux density regions, and wherein the cavities of the rotor are spaced away from the high flux density regions; and discharging the coolant from the rotor through drain holes defined by the first and/or second end rings. (annotated Fig.2).”
 
    PNG
    media_image1.png
    498
    657
    media_image1.png
    Greyscale

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 17 combination wherein “A method for cooling a rotary electric machine using coolant, the rotary electric machine having a rotor positioned between first and second end rings, wherein the rotor defines a plurality of cavities, the method comprising: circulating the coolant via a pump through a main coolant passage defined by a rotor shaft of the rotary electric machine, wherein the main coolant passage extends along an axis of rotation of the rotor shaft, and wherein the rotor shaft is connected to the rotor; directing the coolant from the main coolant passages, through radial shaft coolant passages defined by the rotor shaft, and into a respective one of the cavities directly or through the first or second end rings, wherein the rotor includes low flux density regions, medium flux density regions, and high flux density regions, and wherein the high flux density regions have a flux density higher than the low flux density regions and the medium flux density regions, and wherein the medium flux density regions have a flux density higher than the 6S/N 16/671732Atty Dkt No. P050803-US-NP/GM5523 low flux density regions, and wherein the cavities of the rotor are spaced away from the high flux density regions; and discharging the coolant from the rotor through drain holes defined by the first and/or second end rings.”


    PNG
    media_image3.png
    833
    713
    media_image3.png
    Greyscale

The prior art of record, Krais, Matsubara, Kida, Suzuki,  and Ohashi all other references fail to teach all the limitations of the combined claim above.  The prior art combined teach rotor with cooling vents, but fail to teach the cooling vents are located at low or medium flux areas of the rotor, and high flux areas are spaced away from vents of cooling as stated in this invention.  The invention is therefore unique.  
Claims 17-20 are allowed based on dependency from allowed claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834